United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS                 May 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                             No. 02-30805
                           Summary Calendar



                        THOMAS LOUIS PHILLIPS,

                                                     Plaintiff-Appellant,

                                  versus

RICHARD L. STALDER; BURL CAIN; DERREN BORDELON; M. ALLEN; UNKNOWN
   LEMARTANIER; DONALD DAVIS; UNKNOWN ROSS; UNKNOWN ROWE; UNKNOWN
  FREGERSON; UNKNOWN GROOM; UNKNOWN TARVAR; UNKNOWN HAND, Doctor;
      MARY O’NEAL; PAT TRUETT; DWAYNE MCFATTER; K. DAVIS; UNKNOWN
    ELLIOT, Sergeant; ROSA STEPHENS; UNKNOWN RODESTA; FRED ALLEN;
  UNKNOWN MCKEY; UNKNOWN JEANSONE; UNKNOWN WHITE; UNKNOWN HOLMES;
                  DORA RABALAIS; AMERICAN CORRECTIONS ASSOCIATION

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 01-CV-782-D-M1
                       --------------------

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Thomas    Louis   Phillips   filed     suit   alleging    a   range     of

complaints related to his incarceration.            Here, he appeals the

denial of his request for pre-trial relief, especially as related

to his work assignment and the prison’s grooming requirements.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     This court does not have appellate jurisdiction over the

denial of an application for a temporary restraining order because

it does not qualify as an “injunction” under § 1292(a)(1).   Faulder

v. Johnson, 178 F.3d 741, 741 (5th Cir. 1999); In re Lieb, 915 F.2d

180, 183 (5th Cir. 1990).   Further, the district court did not deny

the preliminary injunction; it merely referred it to be handled at

trial.   The district court’s decision in this case to defer a

ruling on the preliminary injunction until trial was properly

within its discretion.      Hence, the district court’s ruling is

AFFIRMED.